Citation Nr: 0025643	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-19 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service connected post-traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for basal cell carcinoma 
as a result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1964 to 
November 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for hypertension as 
secondary to PTSD, and for basal cell carcinoma as secondary 
to in-service herbicide exposure.

The Board notes that the appellant's claim for service 
connection for hypertension was denied originally by the RO 
in May 1992 on a direct basis.  The RO subsequently handled 
the appeal on a "new and material evidence" basis, but over 
the course of the appeal considered the claim de novo.


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
establish that the appellant's hypertension is proximately 
due to, the result of, or made worse by his service-connected 
PTSD.

2.  There is medical evidence of current diagnosis of 
recurrent basal cell carcinoma.

3.  There is lay evidence that the veteran was exposed to 
herbicides in-service during his tour of duty in the Republic 
of Vietnam.

3.  There is a medical opinion from a VA physician that the 
veteran's skin cancers are as likely as not related to in-
service exposure to Agent Orange.



CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for hypertension secondary to service-connected 
PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The claim of entitlement to service connection for basal 
cell carcinoma as a result of in-service exposure to 
herbicides is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to, or the result 
of, a service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (1999).  Any additional disability resulting from 
the aggravation of a non-service-connected condition is also 
compensable under § 3.310(a).  See Allen v. Brown, 7 Vet. 
App. 429, 448 (1995).

Secondary service connection for hypertension

The appellant claims that he is entitled to secondary service 
connection for hypertension due to his service-connected 
PTSD.  Based on the evidence of record, it is apparent that 
the appellant currently suffers from hypertension.  However, 
he has not submitted medical evidence that offers an opinion 
that this hypertension is related to or caused by his PTSD.  
Although L. R. Moss, M.D., has submitted an article which 
discusses the relationship between PTSD and hypertension, 
this evidence is insufficient evidence to well ground his 
claim.  Generic medical journal or treatise evidence that 
does not specifically opine as to the relationship between 
the appellant's claimed condition and active service is 
insufficient to establish the element of medical nexus 
evidence.  Sacks v. West, 11 Vet. App. 314 (1998); cf., 
Wallin v. West, 11 Vet. App. 509 (1998) (treatise evidence 
which discussed generic relationship with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts is sufficient to establish the element of medical 
nexus).

Indeed, although it is theoretically possible that PTSD could 
cause hypertension, there is no medical evidence showing this 
to be true.  In the absence of medical evidence of a nexus or 
relationship between the current disability and a service-
connected disability, the appellant has not submitted a well-
grounded claim and his claim must be denied on this basis.

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the basis of a medical nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for hypertension as secondary to PTSD as 
not well grounded.

Service connection for basal cell carcinoma due to in-service 
herbicide exposure

The appellant has claimed that his basal cell carcinoma is 
related to exposure to Agent Orange during service.  In 
support of his claim, he has submitted medical evidence of 
current diagnosis and treatment for recurrent basal cell 
carcinoma; lay evidence of exposure to Agent Orange during 
his tour of duty in the Republic of Vietnam; and a statement 
from a VA physician, which reads, "It is as likely as not 
that [the appellant's] skin cancers that must be continually 
excised from him are the result of him being exposed to Agent 
Orange in Vietnam."  The Board finds this evidence 
sufficient to well ground the appellant's claim.


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for hypertension secondary to PTSD is 
denied.
The claim of entitlement to service connection for basal cell 
carcinoma as a result of in-service exposure to herbicides is 
well grounded.  To this extent only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
basal cell carcinoma as a result of in-service exposure to 
herbicides is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The presumption of in-service herbicide exposure applies only 
in the case of a veteran who, during active military, naval 
or air service, served in the Republic of Vietnam during the 
Vietnam era and subsequently developed one of the diseases 
listed in 38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. 
App. 164, 168 (1999).  These diseases include chloracne, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (including cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  Basal cell carcinoma is not included among the 
listed disorders under 38 C.F.R. § 3.309(e), and therefore, 
the appellant's in-service herbicide exposure must be 
verified.

In addition, the veteran has submitted a medical opinion 
linking his basal cell carcinoma to in-service exposure to 
Agent Orange.  However, the VA examiner who provided this 
opinion did not include the rationale upon which this opinion 
is based.  In light of the foregoing, the Board believes that 
a medical examination should be conducted for the purpose of 
obtaining a more comprehensive medical opinion regarding the 
etiology of the veteran's disorder.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the veteran's 
service personnel records and prepare a 
summary of the exact dates the veteran 
was in Vietnam and the unit(s) to which 
he was attached.  This summary and all 
supporting documentation regarding the 
veteran's service in Vietnam should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army & 
Joint Services Environmental Support 
Group (ESG)) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be asked to verify 
whether the veteran was exposed to Agent 
Orange during his period of service in 
Vietnam.  If such a request for 
verification of exposure to Agent Orange 
is not made, the RO should document why 
such a request was not made.

2.  Thereafter, the RO should make a 
determination whether the veteran was 
exposed to Agent Orange in service.

3.   Thereafter, and only if the RO 
receives verification of the veteran's 
exposure to an herbicide agent, the RO 
should afford the veteran a VA 
examination for the purpose of 
determining the etiology of his basal 
cell carcinoma.  Prior to the 
examination, the RO should furnish the 
examiner with the veteran's claims file 
and a copy of this Remand for review.  
Following a thorough evaluation, during 
which all indicated studies and tests are 
conducted, the examiner should: indicate 
whether the veteran has basal cell 
carcinoma; offer an opinion as to whether 
it is at least as likely as not that this 
disorder is related to the particular 
herbicide agent(s) to which the veteran 
was exposed during active service; and 
discuss whether and why he or she agrees 
with the medical opinion of record.  The 
examiner should include detailed 
rationale for all opinions expressed.

4.  The RO should review the examination 
report to determine whether it complies 
with the previous instruction.  If the 
report is inadequate, it should be 
returned to the examiner for completion.

5.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for basal cell 
carcinoma, to include all additional 
evidence received.  In the event the 
benefits sought are not granted, the 
appellant and his representative should 
be provided with a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



